Notice of Pre-A/A or A/A Status


1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

				Response to Amendments
2. 	The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant's amendments as the claims recite: using machine-learning for an image of the specific product produced through the specific process and cross-validating the quantity of the specific product produced through the specific process. The combination of additional elements (i.e., the machine learning) integrates the abstract idea into a practical application (independent claims 1, 11 and 14). 

 				Allowable Subject Matter
3. 	Claims 1-26 are allowed, wherein claims 2-10 dependent from independent claim 1, claims 12-14 depend from independent claim 11,.and claims 15-23 depend from independent claim 14, and dependent claim 25-26 dependent from independent claim 24.

				Reasons for Allowance
4.  	The following is an examiner's statement of reasons for allowance:
 	The closest prior art to Applicant’s claimed invention are Dietrich (US Application No. 20060195494), in view of Hochberg et al (US Application No. 20070033080). Dietrich teaches a method for  providing casual business computer users the ability to create, modify, and monitor business processes, much like spreadsheet software allows users to quickly complete complex math calculations. Note Paragraph [0005] of Dietrich. Hochberg teaches a method for discovering activities or processes within an 
	However, the combination of Dietrich and Hochberg et al fails to teach or suggest 
using machine-learning for an image of the specific product produced through the specific process and cross-validating the quantity of the specific product produced through the specific process” as recited in independent claims 1, 8, and 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	 

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623